—Judgment *926unanimously affirmed. Memorandum: County Court did not err in denying the motion of defendant to withdraw his guilty plea without conducting a hearing. His conclusory assertions of innocence and coercion were insufficient to warrant a hearing (see, People v Witcher, 222 AD2d 1016, lv denied 87 NY2d 1027), and the record does not support the contentions of defendant that his waiver of indictment and guilty plea were coerced. Nor does the record support the contention of defendant that he was denied effective assistance of counsel. “Defendant entered into an advantageous plea bargain wherein he noted his satisfaction with counsel” (People v Witcher, supra). Defendant’s waiver of the right to appeal encompasses the contention that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737; People v Allen, 82 NY2d 761, 763). (Appeal from Judgment of Wayne County Court, Kehoe, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Balio, JJ.